 



Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
          This Amendment No. 1, dated as of March 18, 2008 (this “Amendment”),
to the Second Amended and Restated Credit Agreement (the “Credit Agreement”)
among SPIRIT AEROSYSTEMS, INC. (f/k/a MID-WESTERN AIRCRAFT SYSTEMS, INC.), a
Delaware corporation (the “Borrower”); SPIRIT AEROSYSTEMS HOLDINGS, INC. (f/k/a
MID-WESTERN AIRCRAFT SYSTEMS HOLDINGS, INC.), a Delaware corporation (the
“Parent Guarantor”); the Guarantors party thereto; CITICORP NORTH AMERICA, INC.,
as Administrative Agent; the lending institutions party thereto (the “Lenders”);
CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Bookrunner; THE BANK OF
NOVA SCOTIA and ROYAL BANK OF CANADA, as Co-Arrangers and as Co-Syndication
Agents; THE BANK OF NOVA SCOTIA, as Issuing Bank; and EXPORT DEVELOPMENT CANADA
and CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC, as Co-Documentation Agents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
          Whereas, the Borrower has requested that the Lenders amend the Credit
Agreement to effect the changes described below;
          Now, Therefore, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
     Section 1. Amendments to the Credit Agreement
          (a) Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in alphabetical order:
          “Amendment No. 1 Effective Date” means March 18, 2008.
“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or other similar arrangement (whether created by contract or
conducted through a separate legal entity) which is not a Subsidiary of any Loan
Party or any of their respective Subsidiaries and which is formed after the
Amendment No. 1 Effective Date by any Loan

 



--------------------------------------------------------------------------------



 



Party or any of their respective Subsidiaries with one or more other Person in
order to conduct a common venture or enterprise with such Persons.
          “Permitted Additional Indebtedness” means unsecured Indebtedness
(including convertible Indebtedness) of the Borrower or the Parent Guarantor
(which may be guaranteed by the Subsidiary Loan Parties) which (a) does not have
a maturity or provide at any time for the mandatory payment or mandatory
prepayment or repurchase at the option of the holder thereof of any principal or
premium, if any, thereon prior to six months after the Final Maturity Date
(provided, however, that such Indebtedness may contain provisions requiring the
issuer thereof to redeem such Indebtedness upon the occurrence of change in
control or an asset sale occurring prior to the date that is six months
following the Final Maturity Date if such Indebtedness expressly provides that
the issuer thereof will not be required to redeem any such Indebtedness pursuant
to such provisions prior to the repayment in full of the Obligations (other than
contingent indemnification obligations under the Loan Documents that are not
then due or claimed)) and (b) is issued on then current market terms provided
that in no event shall it contain any financial maintenance covenants or any
other covenants, events of default, terms or restrictions which when taken
together as a whole are more restrictive to the Loan Parties than those
contained in this Amendment.
          (b) Section 1.01 of the Credit Agreement is hereby amended by
(i) deleting clause (a) from the definition of “Change in Control”, replacing
“(b)” with “(a)”, “(c)” with “(b)” and “(d)” with “(c)” and (ii) deleting the
new clause (a) in its entirety and replacing it with:
     “(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of the
Parent Guarantor representing greater than (x) 35% of the voting power of the
outstanding Voting Stock of the Parent Guarantor and (y) the voting power
represented by the Voting Stock of the Parent Guarantor beneficially owned,
directly or indirectly, by the Permitted Holders (collectively),”
          (c) Section 1.01 of the Credit Agreement is hereby amended by deleting
the word “or” in clause (iii)(e) of the definition of “Excess Cash Flow”,
replacing it with “,” and adding the words “or (xvii)” after the “(xv)”.
          (d) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Information Memorandum” in its entirety.
          (e) Section 1.01 of the Credit Agreement is hereby amended by deleting
the word “is” before “$400.0 million” in the last sentence of the definition of
“Revolving Credit Commitment” and replacing it with the word “was”, and adding
“, and as of the

-2-



--------------------------------------------------------------------------------



 



Amendment No. 1 Effective Date is $650.0 million” to the end of the last
sentence in that same definition prior to the “.”.
          (f) Section 3.05 of the Credit Agreement is hereby amended by deleting
clause (a) in its entirety.
          (g) Section 3.06(b) of the Credit Agreement is hereby amended by
deleting the words “or in the Information Memorandum” from the second line of
such section.
          (h) Section 3.16(a) is hereby amended by deleting the words
“(including, without limitation, the Information Memorandum)” from the third and
fourth lines of clause (a) and by deleting the words “(including without
limitation the Information Memorandum)” from the proviso in clause (a).
          (i) Section 6.01 of the Credit Agreement is hereby amended by deleting
the words “$75.0 million” from clause (vii) and replacing them with
“$200.0 million”.
          (j) Section 6.01 of the Credit Agreement is hereby amended by deleting
the word “and” from the end of clause (xix), replacing the “.” at the end of
clause (xx) with “; and” and adding the following clause (xxi):
          “(xxi) Permitted Additional Indebtedness, so long as (x) no Default
then exists or would arise therefrom and (y) no more than $300.0 million in
aggregate principal amount of Permitted Additional Indebtedness may be
outstanding under this subclause (xxi) at any time.”
          (k) Section 6.04 of the Credit Agreement is hereby amended by deleting
the “.” at the end of clause (xvi) and replacing it with “; and” and by adding
the following clause (xvii):
     “(xvii) so long as no Default shall have occurred and be continuing or
would result therefrom, Investments in Joint Ventures not to exceed
$50.0 million in the aggregate at any time outstanding.”
          (l) Schedule 2.01 of the Credit Agreement is hereby amended by
supplementing it with Schedule I of this Amendment.
     Section 2. Increase in Revolving Commitments
          (a) Subject to and upon the terms and conditions herein, each Person
with an Additional Revolving Credit Commitment (as defined below) on the
Amendment No. 1 Effective Date who executes and delivers this Amendment (an
“Additional Revolving Lender”) shall become a Revolving Lender under the Credit
Agreement with respect to its Additional Revolving Credit Commitment and shall
have a Revolving Credit Commitment under the Credit Agreement in the amount of
its Additional Revolving Credit Commitment in addition to any Revolving Credit
Commitment it has prior to the Amendment No. 1 Effective Date. With respect to
each Additional Revolving Lender, the commitment of such Additional

-3-



--------------------------------------------------------------------------------



 



Revolving Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans under the Credit Agreement, shall be in an
amount set forth on Schedule I to this Amendment or otherwise indicated in
writing to the Administrative Agent (the “Additional Revolving Credit
Commitment”). The aggregate amount of the Additional Revolving Credit
Commitments shall equal $250.0 million. The Additional Revolving Credit
Commitments and Revolving Loans thereunder established pursuant to this Section
shall constitute Revolving Loans and Revolving Credit Commitments under, and
shall be entitled to all the benefits afforded by, the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents.
          (b) On the Amendment No. 1 Effective Date, the Borrower shall repay
all outstanding Revolving Loans out of the proceeds of a new borrowing of
Revolving Loans under the Credit Agreement and each of the Revolving Lenders
having a Revolving Credit Commitment prior to the Amendment No. 1 Effective Date
(the “Pre-Amendment Revolving Lenders”) shall assign to each Additional
Revolving Lender, and each Additional Revolving Lender shall purchase from each
Pre-Amendment Revolving Lender, at the principal amount thereof, such
participation interests in LC Exposure and Swingline Loans outstanding on the
Amendment No. 1 Effective Date as shall be necessary in order that, after giving
effect to all such repayments and reborrowings and assignments and purchases,
such Revolving Loans and participation interests in LC Exposure and Swingline
Loans will be held by Pre-Amendment Revolving Lenders and Additional Revolving
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the Additional Revolving Credit Commitments.
     Section 3. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment shall become effective as of the date first written
above when, and only when, each of the following conditions precedent shall have
been satisfied or waived (the “Amendment No. 1 Effective Date”) by the
Administrative Agent:
          (a) Executed Counterparts. The Administrative Agent shall have
received this Amendment, duly executed by the Borrower, the Parent Guarantor,
the Subsidiary Guarantors, the Administrative Agent, the Requisite Lenders and
each Additional Revolving Lender with an Additional Revolving Credit Commitment;
          (b) Interest. The Borrower shall have paid to all Revolving Lenders
all accrued and unpaid interest on the outstanding Revolving Loans on the
Amendment No. 1 Effective Date, in each case to, but not including, the
Amendment No. 1 Effective Date;
          (c) Promissory Notes. Each Additional Revolving Lender shall have
received, if requested at least two (2) Business Days prior to the Amendment
No. 1 Effective Date, one or more promissory notes payable to the order of such
Lender duly executed by the Borrower in substantially the form of Exhibit G-2 to
the Credit Agreement, respectively, evidencing its Revolving Loans;

-4-



--------------------------------------------------------------------------------



 



          (d) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in all respects to the Administrative Agent;
          (e) No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing;
and
          (f) Fees and Expenses. The Borrower shall have delivered, by wire
transfer of immediately available funds, to the Administrative Agent (i) for the
account of each consenting Lender, a fee in dollars in an amount equal to 0.25%
of the aggregate principal amount of Commitments of such Lender, which fee shall
be earned and payable on the Amendment No. 1 Effective Date, (ii) payment for
all costs, expenses and taxes due pursuant to Section 5 (including, without
limitation, the reasonable fees and expenses of Cahill Gordon & Reindel LLP,
counsel to the Lenders) and (iii) any fees otherwise owed to the Agents and the
Additional Revolving Lenders.
          (g) Opinions of Counsel. The Administrative Agent shall have received
(i) a legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Kaye Scholer LLP, counsel to the Borrower, and
(ii) such other opinions of counsel to the Borrower as may be reasonably
requested by the Administrative Agent or its counsel.
          (h) Mortgages. (i) With respect to each Mortgage encumbering Mortgaged
Property, an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent.
          (ii) With respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
as expressly permitted by Section 6.02 of the Credit Agreement or by the
Collateral Agent, and such Mortgage Policy shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent.
          (iii) With respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to each Agent
and each of the Lenders and be dated the Amendment No. 1 Effective Date,
(y) shall cover the enforceability of the respective Mortgage as amended by the
Mortgage Amendment and such other matters incident to the transactions
contemplated herein as the Agents may reasonably request and (z) shall be in
form and substance reasonably satisfactory to the Agents.

-5-



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties
          On and as of the Amendment No. 1 Effective Date, after giving effect
to this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
the Borrower and each Guarantor and constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms and constitutes the legal, valid
and binding obligation of the Borrower and each Guarantor enforceable against
the Borrower and each Guarantor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally;
          (b) each of the representations and warranties contained in
Article III of the Credit Agreement and in each other Loan Document is true and
correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) with the same effect as if then made (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date);
          (c) no Default or Event of Default has occurred and is continuing; and
          (d) after giving effect to this Amendment, the modification of the
Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens, other than the Mortgage Amendments.
     Section 5. Fees and Expenses
          The Borrower agrees to pay promptly (and in any event on the Amendment
No. 1 Effective Date) after presentation of an invoice therefor all reasonable
out-of-pocket expenses of the Agents (including the reasonable fees and
out-of-pocket expenses of one counsel to the Agents (and of local counsel, if
any, who may be retained by such counsel)) in connection with the preparation,
negotiation, execution and delivery of this Amendment, each other Loan Document
and the documents and transactions contemplated hereby, including the reasonable
fees and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent.

-6-



--------------------------------------------------------------------------------



 



     Section 6. Reference to the Effect on the Loan Documents
          (a) As of the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 1
Effective Date.
          (b) Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Borrower, Lead Arranger or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.
          (d) This Amendment is a Loan Document.
     Section 7. Execution in Counterparts
          This Amendment may be executed by the parties hereto in several
counterparts (including by facsimile), each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     Section 8. Governing Law
          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
     Section 9. Headings
          The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.
     Section 10. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement.

-7-



--------------------------------------------------------------------------------



 



     Section 11. Severability
          The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
     Section 12. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
     Section 13. Cross-References
          References in this Amendment to any Section are, unless otherwise
specified or otherwise required by the context, to such Section of this
Amendment.
     Section 14. Cooperation; Other Documents
          At all times following the execution of this Amendment, the parties
hereto shall execute and deliver to the Lenders and the Agents, or shall cause
to be executed and delivered to the Lenders and the Agents, and shall do or
cause to be done all such other acts and things as the Lenders and the Agents
may reasonably deem to be necessary or desirable to assure the Lenders and the
Agents of the benefit of this Amendment, the other Loan Documents and each other
document relating to this Amendment.
     Section 15. Affirmations
          (a) Each Loan Party signatory hereto hereby (i) ratifies and affirms
its obligations under the Loan Documents (including guarantees and security
agreements) executed by the undersigned and (ii) acknowledges, renews and
extends its continued liability under all such Loan Documents and agrees such
Loan Documents remain in full force and effect.
          (b) Each Loan Party signatory hereto hereby reaffirms, as of the
Amendment No. 1 Effective Date, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated thereby, and (ii) its guarantee of
payment of the Obligations (including, without limitation, all Obligations
related to the Additional Revolving Credit Commitments) pursuant to the
Guarantee and the Lien on the Collateral securing payment of the Obligations
(including, without limitation, all Obligations relating to the Additional
Revolving Credit Commitments) pursuant to the Security Documents.
          (c) Each Loan Party signatory hereto hereby certifies that, as of the
date hereof (both before and after giving effect to the occurrence of the
Amendment No. 1

-8-



--------------------------------------------------------------------------------



 



Effective Date), the representations and warranties made by it contained in the
Loan Documents to which it is a party are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).
          (d) Each Loan Party signatory hereto hereby acknowledges and agrees
that the acceptance by the Administrative Agent, each Lender and each other
Agent of this document shall not be construed in any manner to establish any
course of dealing on any Agent’s or Lender’s part, including the providing of
any notice or the requesting of any acknowledgment not otherwise expressly
provided for in any Loan Document with respect to any future amendment, waiver,
supplement or other modification to any Loan Document or any arrangement
contemplated by any Loan Document.
          (e) Each Loan Party signatory hereto hereby represents and warrants
that, immediately after giving effect to this Amendment, each Loan Document, in
each case as modified by this Amendment (where applicable), to which it is a
party continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).
[SIGNATURE PAGES FOLLOW]

-9-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

            Spirit AeroSystems, Inc.
      By:   /s/ Gloria Farha Flentje       Name:   Gloria Farha Flentje      
Title:   Secretary       Spirit AeroSystems Holdings, Inc.
      By:   /s/ Gloria Farha Flentje       Name:   Gloria Farha Flentje      
Title:   Secretary       Spirit AeroSystems International Holdings, Inc.
      By:   /s/ Gloria Farha Flentje       Name:   Gloria Farha Flentje      
Title:   Secretary       Spirit AeroSystems Finance, Inc.
      By:   /s/ Michael L. Williams       Name:   Michael L. Williams      
Title:   Controller & Treasurer       Spirit AeroSystems Investco, LLC
      By:   /s/ Gloria Farha Flentje       Name:   Gloria Farha Flentje      
Title:   Secretary    

 



--------------------------------------------------------------------------------



 



            Spirit AeroSystems Operations International, Inc.
      By:   /s/ Gloria Farha Flentje        Name:   Gloria Farha Flentje       
Title:   Secretary     

 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc.,
     as Administrative Agent and Lender
      By:   /s/ Thomas Faherty       Name:   Thomas Faherty       Title:   Vice
President    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Additional Revolving Credit Commitments

          Lender   Additional Revolving
Credit Commitment  
Citibank, N.A.
  $ 1,000,000  
Bank of America, N.A.
    15,000,000  
The Bank of New York
    10,000,000  
Morgan Stanley Bank
    10,000,000  
The Royal Bank of Scotland plc
    10,000,000  
The Bank of Nova Scotia
    5,000,000  
BNP Paribas
    30,000,000  
GE Capital
    30,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
    30,000,000  
Wachovia Bank, N.A.
    25,000,000  
HSBC Bank USA, National Association
    20,000,000  
KeyBank National Association
    20,000,000  
U.S. Bank National Association
    15,000,000  
Deutsche Bank Trust Company Advisors
    5,000,000  
JPMorgan Chase Bank, N.A.
    10,000,000  
Sumitomo Mitsui Banking Corporation
    4,000,000  
The Northern Trust Company
    10,000,000  
 
       
Total
  $ 250,000,000  

 